Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an improved set-top flash lamp for a camera including, in combination, one lithium battery with the electrical output contact having a shape of right angle laminate and consisting of an end surface right-angled side and a bottom surface right-angled side; and the battery accommodating cavity including an electrical access contact therein, the electrical access contact being arranged at least on the side wall of the battery accommodating cavity against the bottom surface of the lithium battery. These features are not disclosed or suggested by the prior of record.
Claim 2 depends on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2016/0116826 discloses a battery cover 113, an AA battery 114, a flashlight battery cabin 115, a LED transparent protection cover 116, and a flashlight battery cabin 117.
U.S. 5,794,082 discloses a light-emitting portion 1, a main body 8, and a synchronous terminal 7.
U.S. 4,530,034 discloses a battery containment apparatus 20, an electronic flash 10, a casing 11, and batteries 22.
U.S. 4,512,644 discloses electric contact pieces 8 and 9, a flashing part 2, and a battery 101. 
U.S. 4,465,353 discloses a first body 1, a second part 4, a battery 8, a power source switch 9, and electric contacts 7 and 7'.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875